               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )          No. CR-19-86-C
                                             )
TRAVIS EUGENE CARTER,                        )
                                             )
                     Defendant.              )

                                         ORDER

       Pursuant to the Court’s Order (Dkt. No. 53), the parties have briefed the impact of

Rehaif v. United States, ___ U.S. ___, 139 S.Ct. 2191 (2019), on this case. (See Dkt. Nos.

54, 55.) Upon review of the parties’ briefing, the Court finds that it is only necessary for

the Court to hold a supplemental change-of-plea hearing immediately prior to sentencing

to inquire as to whether Defendant understands the necessary elements of the charges

against him and the underlying facts necessary to support them. The hearing will be

conducted jointly along with Defendant’s sentencing.

       IT IS SO ORDERED this 25th day of September, 2019.
